Citation Nr: 0331592	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a November 9, 1990, decision was clearly and 
unmistakably erroneous (CUE) for failing to grant service 
connection for hypertension and a heart disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran has verified active military service from October 
1956 to October 1958 and from August 1961 to January 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from May 2000 and a March 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In the May 2000 rating action, the RO denied the veteran's 
application to reopen his claims of entitlement to service 
connection for hypertension and a heart disorder on the basis 
that new and material evidence had not been submitted.  

In the March 2002, the RO determined that there was no clear 
and unmistakable error in a November 1990 rating action that 
denied the veteran's for service connection for hypertension 
and a heart disorder.  

In an informal hearing presentation dated in October 2003, 
the veteran's representative asserted a claim of CUE in the 
denial of service connection for cardiovascular disease in 
July 7, 1980, and November 9, 1990 rating actions.  The Board 
notes that the record does not include a July 7, 1980 rating 
action addressing a cardiovascular disorder, and the appeal 
is limited to the claim of CUE of the November 9, 1990, 
rating decision.  

The claim of whether new and material evidence has been 
submitted for service connection for a heart disorder will be 
addressed in the remand section of this decision.  


FINDINGS OF FACT

1.  A November 9, 1990, rating decision found that the 
medical evidence did not establish that the veteran had a 
diagnosis of hypertension and cardiovascular disorder that 
was caused by service.

2.  The veteran was notified of the November 9, 1990 rating 
action that same month.  

3.  The veteran did not disagree with the November 9, 1990, 
determination.  

4.  The veteran has failed to allege any kind of error of 
fact or law in the November 9, 1990, rating decision, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

5.  With respect to the claim for service connection for a 
hypertension, the evidence submitted since the November 1990 
rating decision includes new evidence and material evidence 
which bears directly and substantially upon the specific 
matter of whether the veteran's hypertension was incurred in 
service, which is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A valid claim of CUE in the November 9, 1990, rating 
decision has not been presented.  38 U.S.C.A. § 5109 (A) 
(West 2002); 38 C.F.R. § 3.105(a) (2003); Luallan v. Brown, 8 
Vet. App. 92, 96 (1995); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

2.  The November 9, 1990, rating decision on the claim for 
service connection for a hypertension is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 3.160(d), 20.200, 
20.302 (2003).  

3.  New and material evidence has been received since the 
November 9, 1990, rating action, and the claim of entitlement 
to hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  However, there are some claims to which 
VCAA does not apply, one of which is a claim based on an 
allegation that a VA decision is clearly and unmistakably 
erroneous.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

CUE

Background

In September 1988, the veteran filed a claim for service 
connection for a heart disorder.  He indicated that he had 
been treated at the St. Lukes Hospital in Ithaca, New York in 
1983 and at the Good Samaritan Hospital in Waterloo Hospital 
in 1987 for a myocardial infarction.  

In February 1989, the RO contacted the veteran and requested 
that he make arrangements to provide the St. Lukes and Good 
Samaritan Hospital treatment records.  The veteran did not 
provide the aforenoted information, and the claim was 
administratively denied.  

In October 1990, the veteran filed a claim for service 
connection for a heart condition.  

The veteran's service medical records show that the veteran 
was hospitalized for left sided-chest pain and radiation to 
the left arm and associated fainting in November 1970.  The 
veteran reported that he was in good health until October 
1970 when he started to experience the aforenoted symptoms.  
He was observed for coronary artery disease.  Nitroglycerine 
provided relief within a few minutes.  On physical 
examination, the veteran's blood pressure was 132/80.  An 
electrocardiogram (EKG) was normal.  During a Master's test 
the veteran developed an acute, sharp pain, left sided chest 
pain and the test was discontinued.  EKG tracing during 
exercises were normal.  The veteran was given glycerin for 
relief of his chest pain.  On a few occasions, Darvon was 
tried for the veteran's chest pain, which the veteran 
reported did not provide relief.  The examiner noted that 
angina could not be ruled out, despite the fact that the 
veterans' EKG, Master's test, and enzyme had been within 
normal limits.  The diagnoses were angina pectoris and 
absence of both pectoralis muscles on both sides.  

He was hospitalized again in December 1970.  On physical 
examination, the veteran's blood pressure was 128/90.  
Congenital absence of both pectoralis major muscles was 
noted.  The remainder of the examination was normal.  X-rays 
of the chest were normal.  It was noted that resting EKG and 
treadmill EKG done in November and December were normal.  The 
veteran performed vigorous physical activity.  During the 
course of his hospitalization, the veteran was asymptomatic 
upon admission and throughout his hospitalization.  The 
diagnosis was absent pectoralis major muscles, congenital.  
The examiner opined that he was certain that the veteran did 
not have an ischemic heart disease.  The examiner believed 
that the veteran's chest pain may be related to the absent 
pectoralis major muscles and stated that the symptoms were 
mild and not unfitting.  

The report of a January 1980 retirement examination showed 
the veteran's blood pressure was 134/94.  Probable latent 
hypertension was noted.  There were no complaints or clinical 
findings of any other cardiovascular disorder.  

The record also included the report of an April 1980 VA 
examination that showed the veteran's blood pressure was 
140/100 in the upright position, and 130/90 


recumbent.  The veteran's service medical history potential 
hypertension was noted.  On examination, the veteran's was of 
normal configuration; heart sounds were regular and free of 
murmur.  X-rays of the lumbar spine revealed an abdominal 
aorta which was unusual for a patient the veteran's age.  
There were no diagnoses of a cardiovascular disorder or 
hypertension.  

The report of an August 1982 VA examination showed no 
complaints, findings, or diagnosis of any cardiovascular 
disorders, including hypertension.  

In a December 1984 statement, Sidney J. Blatt, M.D., 
indicated that the veteran had been hospitalized from March 
to April 1983 for a presumed myocardial infarction.  Dr. 
Blatt stated that EKG and cardiac enzymes during the 
veteran's hospitalization did not show the classic changes 
one would expect with a myocardial infarction, but that the 
veteran was treated as if he had sustained a myocardial 
infarction.  The doctor indicated that he performed a 
treadmill EKG on the veteran in April 1983 which showed no 
ischemic changes after 12 minutes of exercise.  A cardiac 
catherization done in April 1983 showed minor plaguing in all 
three coronary arteries with no significant lesions seen.  
The left ventricular wall motion was normal.  Based on these 
factors, the doctor opined that it was unclear whether the 
veteran actually had a heart attack.  

In November 1990, the RO denied the veteran's claim for 
service connection for a heart condition, and notified the 
veteran of its determination also in November 1990.  The 
veteran did not disagree with the November 1990 
determination.  

Analysis

Generally, final RO decisions can only be changed, on the 
same factual basis, by a review of the decision by RO 
personnel designated in 38 C.F.R. § 3.2600, or by an appeal 
to duly constituted appellate authorities pursuant to 38 
U.S.C.A. § 7105.  See 38 C.F.R. § 3.104(a) (2003).  In the 
absence of the aforementioned review or appeal, final RO 
decisions can only be changed, on the same factual basis, by 
a finding that the decision was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2003).

The law on clear and unmistakable error embodies the legal 
principle of res judicata, i.e., a final decision on the 
merits of a claim by an adjudicative body of competent 
jurisdiction is conclusive as to the rights of the parties, 
and constitutes a bar to a subsequent action on the same 
claim by the same parties.  See McDowell v. Brown, 5 Vet. 
App. 401, 405 (1993).  That is, it is not conducive to 
efficient docket management to relitigate the same issues 
between the same parties. A claim of clear and unmistakable 
error is a collateral attack on, not an appeal from, a final 
VA decision.  Smith v Brown, 35 F.3d 1516, 1527 (Fed. Cir. 
1994).  There is, however, a presumption of validity to final 
decisions and, where such decisions are collaterally 
attacked, the presumption is very strong.  Phillips v. Brown, 
10 Vet. App. 25, 31 (1997).

Clear and unmistakable error means that the correct facts, as 
they were known at the time, were not considered by the 
adjudicator, [though disagreement as to how the facts should 
have been weighed is not clear and unmistakable error,] or 
the law in effect at the time of the alleged error was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time the error was made.  The 
determination of clear and unmistakable error must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Baldwin v. West, 13 Vet. App. 1 (1999).

A clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, with which reasonable minds could not disagree, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Accordingly, to raise a claim of clear and unmistakable 
error, the alleged error must be described with some degree 
of specificity and, unless it is clear from the nature of the 
error, persuasive reasons must be proffered that the outcome 
would have been manifestly different had the error not been 
made.  Id.

Where the error alleged was failure to reopen a claim, clear 
and unmistakable error 


is shown if VA adjudicators failed to consider probative 
evidence in violation of 38 C.F.R. § 3.303(a) (determinations 
of service connection must be based on a review of all of the 
evidence of record) and, had the evidence been considered, 
the claim would have been reopened and service connection 
granted.  Crippen v. Brown, 9 Vet. App. 412 (1996).  If 
probative evidence was considered, but the claimant contends 
it was not properly weighed, the remedy was to timely appeal 
the decision. Even if the probative evidence was not 
considered, a claim of clear and unmistakable error will not 
lie unless the probative evidence would have resulted in 
service connection.  That is so because anything less than 
service connection would not be a manifestly different 
outcome.  

As the basis of the CUE claim, the veteran adopts contentions 
asserted by his representative in a March 1999 memorandum.  
The Board notes that the representative's argument pertains 
to service connection for hypertensive cardiovascular disease 
based on new and material evidence.  There is no argument 
specifically tailored in this document to a CUE claim with 
regard to service connection for a hypertension and a heart 
disorder.  However, it appears that the basis of the CUE 
claim is that RO in the November 1990 rating decision failed 
to discuss significant evidence of hypertensive 
cardiovascular disease recorded on the X-ray of the 
lumbosacral spine associated with the April 1980 VA 
examination which showed calcification of the lower abdominal 
aorta which was felt to be unusual for the veteran's age.  

The RO in November 1990 denied the veteran's claim for 
service connection for a heart disorder including 
hypertension.  The veteran was notified of that 
determination, but did not file a notice of disagreement.  
The laws at the time of the November 1990 rating action 
provided that generally a notice of disagreement shall be 
filed within one year from the date of mailing of notice of 
the result of initial review or determination; otherwise, the 
decision will become final.  38 U.S.C.A. § 4005 (West 1988).  
Therefore, the rating action became final.  Id.  



The law and regulations pertaining to the establishment of 
service connection that existed in November 1990 were 
essentially the same as those in effect today.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.303 (1990).  Certain diseases, including 
certain cardiovascular disorders, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 312, 313 (West 1988); 38 C.F.R. §§ 3.307, 
3.309 (1990).  For the showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1990).  

As the basis of its denial, the RO reviewed the veteran's 
service medical records, the report of the April 1980 VA 
examination, and Dr. Blatt's December 1984 statement.  The RO 
determined that the veteran's single diagnosis of angina in 
November 1970 could not be accepted as a chronic disability 
in view of no further complaints or findings for the 
remainder of the veteran's 10-year service.  The slightly 
elevated blood pressure readings noted on discharge with the 
finding of probable latent hypertension was not indicative of 
any chronic ratable disability.  The RO recognized that the 
VA examination in April 1980 showed an elevated blood 
pressure reading of 140/100 with another borderline reading 
of 140/90, but found significant that the examiner did not 
enter a diagnosis of hypertension or a heart disorder.  The 
RO determined that the service medical findings were not so 
overwhelming as to refute the absence of diagnosis.  
Therefore, the RO determined that CUE was not found.  In 
considering service connection based on a reopened claim, it 
was noted that the veteran's private doctor's report showed 
hospitalization for heart problems, but a myocardial 
infarction was not proven and cardiac 


catheterization and treadmill testing were within normal 
limits.  The RO determined that there was no continuity of 
treatment or symptomatology from discharge to 1983.  Thus, 
service connection for hypertension and a heart disorder were 
denied as not incurred in or aggravated by service.  

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to the November 1990 rating decision.  The 
veteran's contentions amount to a mere disagreement as to the 
manner in which the RO weighed and considered the evidence in 
November 1990.  Contrary to the veteran's assertions, the RO 
did in fact discuss the 1980 VA examination in detail and 
noted that the veteran's elevated blood pressure reading, but 
found that this evidence did not show a diagnosis of 
hypertension.  In addition, the Board notes that veteran's 
representative referred to a series of VA memoranda dated in 
1997 and 1998 regarding an advisory opinion for a claim of 
entitlement to benefits for an abdominal aortic aneurysm and 
treatment records from Fort Drum dated from 1982 to 1994, 
which were received by the RO in May 1999, in support of this 
claim.  These documents have no bearing on the CUE claim 
because they were not in the record at the time of the 
November 1990 rating decision.  See Fugo v. Brown, supra. 

The claim is not valid because there is no specific 
contention of how the law or facts in existence at the time 
of the November 1990 rating decision was either not 
considered or misapplied.

Moreover, the veteran's contentions do not speak to any error 
of law or fact in the November 9, 1990, rating decision.  The 
veteran has not cited any law or regulation relevant to such 
a claim.  He has not articulated with specificity an error of 
fact committed by the RO in conjunction with the rating 
decision that would constitute clear and unmistakable error 
on its fact, and he has not provided persuasive reasons 
explaining why the result of the final RO rating decision 
would have been manifestly different but for the alleged 
error.  

Because the veteran has failed to reasonably raise a valid 
CUE claim with respect to the November 9, 1990 rating 
decision, there is no need to address the issue of CUE with 
respect to this decision on the merits.  Fugo, 6 Vet. App. at 
45.  Accordingly, the claim is denied because of the absence 
of legal merit or lack of entitlement under the law. See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

New and Material Evidence

This matter involves an attempt to reopen previously denied 
claims; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2003).  

In November 1990, the RO denied the veteran's claims of 
entitlement to service connection for hypertension, among 
other things.  The veteran was informed of that determination 
that same month.  He did not file a notice of disagreement 
with the RO's determination.  Therefore, that decision became 
final.  38 U.S.C.A. § 7105(c).  

In September 1998, the veteran filed an application to reopen 
his claim of entitlement to service connection for 
hypertension.  In May 2001, the RO denied the veteran's 
application.  The veteran perfected that appeal.  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
for service connection for hypertension and a heart disorder 
September 1998.  Therefore, the claim is governed by the 
previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

At the time of the November 1990 rating decision, the 
evidence as discussed in the CUE section of this decision 
consisted of the veteran's service medical records which 
reflected that the veteran's blood pressure was 134/90 and 
that it was felt that the veteran had probable latent 
hypertension.  Also included was the report of a VA 
examination dated in April 1980 wherein the veteran's blood 
pressure was 140/100 and 130/90 and it was noted that the 
veteran's service separation examination indicated that the 
veteran could have hypertension.  The evidence also included 
the report of the August 1982 VA orthopedic examination which 
provided no findings of a cardiovascular disorder.  

The RO denied the veteran claim for service connection for 
hypertension in November 1990 on the basis the evidence did 
not show any chronic ratable disability and the evidence did 
not establish that hypertension was incurred in or aggravated 
by service.  

Evidence submitted since the November 1990 rating action 
consists of treatment records of the Fort Drum Clinic dated 
from 1982 to 1994.  These records show that the veteran was 
diagnosed as having hypertension in October 1982 and reflect 
continued treatment for the disorder.  

The Board finds that this evidence is new in that it was not 
previously of record at the time of the November 1990 rating 
action.  The evidence is also material in that establishes a 
diagnosis for hypertension and shows that the disorder 
required continued treatment approximately two years after 
the veteran separated from service.  Thus, this evidence is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  Therefore, the evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim.  

Having reopened the veteran's claim for service connection 
for hypertension, the Board finds that additional development 
is warranted as indicated in the Remand section of this 
decision.  


ORDER

The November 9, 1990, rating decision was not clearly and 
unmistakably erroneous.  
To the extent that the claim of entitlement to service 
connection for hypertension is reopened, the appeal is 
granted.  


REMAND

As to the claim of whether new and material evidence has been 
presented for service connection for a heart disorder, the 
Board notes that the claim has not been developed in 
accordance with the VCAA.  A person attempting to reopen a 
previously finally denied claim is a claimant for VCAA 
purposes.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). The RO is required to notify the veteran of what 
information it is responsible for obtaining, and what is 
necessary to reopen a previously final claim.  Id.  

Inasmuch as the Board has reopened the claim for service 
connection for hypertension, additional development is also 
warranted as indicated below.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Certain diseases, 
including hypertension, may be presumed incurred in service 
if shown to have manifested to a compensable degree within 
one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

As noted previously, the veteran's separation examination 
shows that the veteran's blood pressure was 134/90 and that 
it was felt that the veteran had probable latent 
hypertension.  Post medical records dated in April 1980 
reflect elevated blood pressure readings of 140/100 and 
130/90; however, a diagnosis of hypertension was not entered.  
The Fort Drum clinical records show that the veteran was 
diagnosed as having hypertension beginning in October 1982.  
Given these aforenoted factors, the Board is of the view that 
a VA examination and opinion are warranted to determine the 
nature and extent of the veteran's hypertension.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and the 
development required by the VCAA are 
completed.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 of 
the Act (38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  
In this regard, the RO should contact the 
veteran and inform him of the types of 
documentation that can serve as evidence in 
regard to his claim for service connection 
for hypertension and the claim of whether 
new and material evidence has been submitted 
to reopen a claim for service connection for 
a heart disorder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a cardiovascular examination to 
determine the nature and extent of 
hypertension, if found to be present.  Send 
the claims folder to examiner for review, 
and the examiner should indicate that the 
file was reviewed.  All necessary studies 
should be conducted.  If hypertension is 
found, the examiner should provide an 
opinion regarding the etiology the 
veteran's hypertension by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's hypertension 
was caused by service.  

3.  Thereafter, the Ro should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then adjudicate the 
claim of entitlement to service connection 
for hypertension, on a de novo basis, and 
readjudicate claim of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a heart disorder.  

5.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



